                                                                                 USDCSDNY
UNITED STATES DISTRICT COURT                                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                                ELECTRONICALLY FILED
------------------
IN THE MATTER OF AN AP.PLICATION
                                                             X

                                                                              . noc #:
                                                                              ~,__ :··~,
                                                                                             , ,~Jf 9
                                                                                                fJJf_
TO BRING PERSONAL ELECTRONIC DEVICE(S)
OR GENERAL PURPOSE COMPUTING DEVICE(S)
INTO THE COURTHOUSES OF THE
SOUTHERN DISTRICT OF NEW YORK
FOR USE IN A PROCEEDING OR TRIAL
__________________ x


          The following Order is subject to the definitions, obligations and restrictions imposed
pursuant to Standing Order M10-468, as Revised. Upon submission of written application to·
this Court, it is hereby
          ORDERED that the following attorney(s) are authorized. to bring the Personal Electronic
Device(s) and/or the General Purpose Computing Device(s) (collectively, "Devices") listed below
into the Courthouse for use in a proceeding or trial in the action
     . d_ _
cap Ione     State
                _ of
                   _New
                     _ _York__  et _
                                   al. _
                                       v. Deutsche
                                          ____     Telekom
                                                      _ _ AG__   et _
                                                                    al. _ _ _ _ _ _ _ __
      t
                                                                                         1:19-cv-5434
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ,No. _ _ __
                                                                        1210412019
The date(s) for which such authorization is provided is (are)
                                                                    ------------
 Attorney                                              Device(s)

          SEE ATTACHED
 1.


 2.


 3.

                                       (Attach Extra Sheet If Needed)

         The attorney(s) identified in this Order must present a copy of this Order when entering
the Courthouse. -Bringing any authorized Device(s) into the Courthouse or its Environs
constitutes a certification by the attorney that he or she will comply in all respects with the
restrictions and obligations set forth in Standing Order M10-468, as Revised.

                     SO ORDERED:

Dated:       3D~Wd-#rj


Revised February 26, 2014
                    Electronic Device Request Attachment Form


    LAST 2 FIRST     #OF              TYPE OF DEVICE               REASONS FOR DEVICE
                   DEVICES

Ortega, Javier     5 + cables   1 Printer                         Setting up. breakout room
                                1 Docking Station                 ahead of Trial - New York et
                                1 Mouse                           al. v'. Deutsche Telekom AG et
                                1 Monitor                         al., No. 1: 19-cv-05434
                                1 Printer Toner
                                Power cables and computer cords




                                        Page 1 of 1
